Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ms. Jennifer Lacroix on November 15, 2021.
The application has been amended as follows:
IN THE CLAIMS
1. (Currently Amended) A quick release cable pull-in system for releaseably connecting a flexible protective outer conduit [[(28)]], in which is internally arranged an elongated cable [[(38)]], to another structure, characterized in that the system comprises:
a.	a flexible protective outer conduit having an elongated cable internally arranged within said flexible protective outer conduit,
a.	a pull-in arrangement at a leading end of the flexible protective outer conduit, said pull-in arrangement comprising a tapered nose piece adapted to be connected to a pull-in line [[(36)]] for pulling the elongated cable into a structure [[(34)]], said nose piece being releasably attached to the flexible protective outer conduit elongated cable [[(38)]] by a weak link attachment [[(42)]], said weak link attachment arranged to detach from the flexible protective outer conduit at a lower pulling force than from the elongated cable,
b.	a connection collar [[(30)]] attached to the leading end of the flexible protective outer conduit [[(28)]], said connection 
c.	a cylindrical body [[(12)]] attached to the structure, the body having a cylindrical opening leading to an interior of the structure adapted for receiving the pull- in arrangement and the connection 
d.	a rotatable locking arm [[(20)]] attached to the cylindrical body [[(12)]], the arm having a downward projecting shoulder member [[(44)]], said locking arm arranged such that, when in a first lower position the shoulder member [[(44)]] extends into the opening a sufficient distance to lockingly engage the recess or groove [[(32)]] in the connection collar [[(30)]] in the event the pull-in arrangement is pulled into the opening by the pull-in wire,
e.	said arm being biased towards the first lower position by a biasing member [[(46)]].
Remarks:  The claims were amended to positively recite the elongated cable and outer protective conduit as well as to provide clarity to some of the limitations.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  The claims in the application are deemed to be directed to a nonobvious improvement over the prior art.  . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYRONE V HALL JR whose telephone number is (571)270-5948. The examiner can normally be reached Mon.-Fri. 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYRONE V HALL JR/           Primary Examiner, Art Unit 3723